Title: James Ligon (for Patrick Gibson) to Thomas Jefferson, 16 December 1817
From: Gibson, Patrick,Ligon, James
To: Jefferson, Thomas


                    
                        Sir
                         
              16 Decr 1817
                    
                    I send you by mr Gilmore 5 Boxes & four Bales or Baskets which have just been recd from Norfolk which I wish safe to hand—the  Bale of Cotton you  wrote for some time ago, was not then nor is not now to be obtained here—Except some of very inferior quality which I suppose will not answer you—
                    
                        very respectfully Yr obt servt
                        P Gibson⅌ J Ligon
                    
                